 

Exhibit 10.10.2

 

Access National Corporation

 

[NON-EMPLOYEE DIRECTOR FORM - ALTERNATIVE PROVISIONS IN BRACKETS]

Option Agreement

 

Access National Corporation (the "Company"), for good and valuable
consideration, hereby grants to the Optionee set forth below an option to
purchase shares of the Common Stock of the Company (the “Option”). The Option is
intended to be a non-qualified stock option under the Internal Revenue Code. The
Option is granted under, and shall be subject to the terms and conditions set
forth in, the Access National Corporation 2009 Stock Option Plan, as the same be
amended or replaced from time to time (the "Plan"), and in addition shall be
subject to the terms set forth below:

 

Optionee : Position with the Company : Date of Grant : Number of Shares : Option
Price : [must be FMV of Common Stock on date of grant - which is date all
material terms of award are approved or a later designated grant date] Expiry
Date : [must not be later than 10 years after date of grant]

 

Rights of Exercise (Vesting Schedule):

Vesting Date     Number of Vested Shares under Option

 

On the close of the business day of the Expiry Date, the Option granted will
expire and terminate and be of no further force and effect whatsoever as to the
shares of the Common Stock for which the Option hereby granted has not been
exercised.

 

The unvested portion of the Option granted hereunder, and all rights to purchase
pursuant thereto, shall expire and terminate [immediately upon] [within 90 days
of] the Optionee ceasing to be a Director of the Company.

 

The Option is not transferable. Optionee shall have no rights as a shareholder
with respect to any shares of Common Stock subject to the Option until the date
of the exercise of the Option for such shares.

 

By Optionee's acceptance of this Agreement and the Option represented hereby,
the Optionee confirms that the Option and all shares of Common Stock purchased
upon any exercise of the Option have been and will be acquired for investment
purposes only and not with the view to distribute or transfer and will be held
for Optionee’s own account Furthermore, by acceptance of this Agreement, the
Optionee agrees to take into consideration the current strength of the Company's
Common Stock price and to not sell any shares into the market that would cause a
substantial decrease in the Company's Common Stock price.

 

Furthermore, by acceptance of this Agreement, the Optionee agrees that he is
responsible for the payment of any taxes related to the Option. [If approved by
the Committee for the Option: The Optionee may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares of
Common Stock having a Fair Market Value equal to the amount required to be
withheld in accordance with Section 11.2 of the Plan.] The Company advises
Optionee to contact his tax advisor to discuss any tax issues.

 

[If approved by the Committee for the Option: The Optionee may elect to pay the
Option Price, in whole or in part, by delivering to the Company shares of Common
Stock in accordance with Section 6.6 of the Plan. The Optionee may elect to pay
the Option Price, in whole or in part, by net exercise in accordance with
Section 6.6 of the Plan.]

 

Where used herein all defined terms shall have the respective meanings
attributed thereto in the Plan.

 

Dated at Reston, Virginia on _____________, _____.

 

ACCESS NATIONAL CORPORATION

 

By:             Michael W Clarke, President/CEO  

 

The Undersigned hereby acknowledges receipt of a copy of the Plan and accepts
and agrees to the grant of the Option on the terms and conditions set forth
herein and in the Plan.

 

    (Optionee)  

 

voice 703-871-2100     fax 703-766-3385

1800 Robert Fulton Drive, Suite 300 Reston, Virginia 20191

 

 

